          Case 7:20-cv-01247-KMK Document 63 Filed 07/08/21 Page 1 of 2




                                                                           Main Brooklyn Office
                                                        1602 McDonald Avenue, Brooklyn, NY 11230




Phone: (718) 384-2323 ● Fax: (718) 384-2555 ● E-Mail: natraj@turturrolawpc.com ● www.turturrolawpc.com

Matthew J. Turturro, Esq. (Managing Partner)
*Natraj S. Bhushan, Esq. (Partner)
Paulina Bellantonio, Esq. (Associate)
Anthony A. Nozzolillo, Esq. (Of Counsel)
*Admitted in NY and NJ
                                         July 7, 2021

Via ECF
Hon. Kenneth M. Karas, USDJ
300 Quarropas Street, Chambers 533
White Plains, NY 10601-4150

                Re:             The ProImmune Company, LLC v Holista Colltech Ltd. et al.
                Docket No.:     7:20-cv-1247(KMK)
                Subject:        APPLICATION BY HOLISTA TO EXTEND TIME TO FILE
                                OPPOSITION PAPERS TO PROIMMUNE’S MOTION FOR
                                SUMMARY JUDGMENT

Dear Judge Karas,

        The undersigned is the attorney for defendant Holista Colltech Ltd (“Defendant” or

“Holista”). Pursuant to your Individual Rules, I am making this letter application which seeks a

two week extension from the present July 15, 2021 deadline to file opposition papers to

Plaintiff’s motion for summary judgment.

        As the docket reflects, each party has moved for summary judgment with opposition

papers due on July 15, 2021 (ECF Doc. No. 40). Defense counsel, however, would benefit from

the additional two-week extension on this date due to several emergency motions that our office

is working on at the moment as well as the delays we have had in attempting to secure

declarations in opposition from Holista and its customer both of whom are located in Malaysia -

- a country in the midst of a nationwide lockdown. Based on a brief conversation with Plaintiff’s
                                                    1
         Case 7:20-cv-01247-KMK Document 63 Filed 07/08/21 Page 2 of 2




counsel, ProImmune is opposed to this application to the extent that the extension sought is

greater than one week.

       This is the first request for the relief sought and for the foregoing reasons, Holista

respectfully asks the Court to grant its motion and extend its time to submit opposition papers

from July 15, 2021 to July 30, 2021.

       We thank the Court for its consideration.

                                                      Respectfully submitted,
                                                      TURTURRO LAW, P.C.
                                                      By: /s/ Natraj S. Bhushan

To (via ECF): Ryan Abbot & Rowennnakete P. Barnes




                                                 2
